                                                                         FILED
UNITED STATES DISTRICT COURT                                          IN CLERK'S OFFICe
                                                                  US DISTRICT COURT E.D.N.Y,
EASTERN DISTRICT OF NEW YORK

                                                       X
                                                                 ★ SEP5O20f3 ★
JOHN GLEESON in His Own Right and as Co-                         BROOKLYN OFFICE
Administrator ofthe Estate ofJohn P. Gleeson,
Deceased, MARGARET GLEESON in Her Own
Right and as Co-Administrator ofthe Estate of
                                                           MEMORANDUM & ORDER
John P. Gleeson, Deceased, DONNA DEMPSEY
                                                           15-CV-6487(AMD)(RL)
on behalfofand as the Natural Parent and
Guardian ofthe Property ofboth E.A.G., an Infant,
andJP.G., an Infant^
                                    Plaintiffs,



                      - against -


COUNTY OF NASSAU, NASSAU COUNTY
CORRECTIONAL CENTER,NASSAU
COUNTY SHERIFF'S DEPARTMENT,
MICHAEL J. SPOSATO Individually and as
SheriffofNassau County, ARMOR
CORRECTIONAL HEALTH SERVICES,INC.,
ARMOR CORRECTIONAL HEALTH
SERVICES OF NEW YORK,INC., NASSAU
COUNTY CORRECTIONS OFFICERS,
"JOHN DOES 1-10" in their Individual and
Official Capacities, ARMOR CORRECTIONAL
HEALTH SERVICES,INC. EMPLOYEES
AND AGENTS,"JOHN AND JANE DOES 11-
20" in their Individual and Official Capacities,


                                    Defendants.

                                                       X

ANN M.DONNELLY,District Judge.

       The plaintiffs brought this action against Nassau County, Nassau County Correctional

Center("NCCC"), Nassau County Sheriffs Department, Nassau County Sheriff Michael J.



                                                   1
 Sposato (collectively the "County defendants"). Armor Correctional Health Services, Armor

 Correctional Health Services of New York (collectively the "Armor defendants"), and unnamed

corrections officers and health services employees, in connection with the death of John P.

Gleeson, who died while he was detained at the NCCC. (ECF No. 1.) The plaintiffs—surviving

members of Mr. Gleeson's family—^brought federal claims pursuant to 42 U.S.C. § 1983,

alleging inadequate medical care under the Fourteenth Amendment,and state law claims for

wrongful death and intentional infliction of emotional distress. {Id.) On November 19, 2018,the

defendants moved for summary judgment. (ECF Nos. 57,60.) For the reasons that follow,the

defendants' motion is granted in part, and denied in part.

                                           BACKGROUND^

1. Medical Services at the NCCC

        The NCCC is a correctional facility operated by the Nassau County Sheriffs Department,

an agency of Nassau County. (ECF No. 69, Pis.' 56.1 Counter-Statement in Response to County

defendants("Pis.' 56.1 (County)"         2-3.)^ Between 1999 and 2000,the United States


' In deciding whether summaiyjudgment is appropriate, the Court resolves all ambiguities and draws all
  reasonable inferences in favor of the non-moving party, in this case, the plaintiffs. See Kaytor v. Elec.
  Boat Corp.,609 F.3d 537,545(2d Cir. 2010); Salomon v. Our Lady of Victory Hosp., 514 F.3d 217,
  226(2d Cir. 2008).
^ On a motion for summary judgment,the Court's consideration is limited to factual material that would
  be admissible in evidence at trial. Local Unions 20 v. United Brotherhood ofCarpenters and Joiners of
  America, 223 F. Supp. 2d 491,496(S.D.N.Y. 2002). Factual allegations that are disputed without a
  citation to admissible evidence are deemed admitted, as long as they are also supported by the record.
  Local Civ. R. 56.1; Giannullo v. City ofNew York, 322 F.3d 139, 140(2d Cir. 2003). Factual
  allegations that are not disputed are deemed admitted, as long as they are also supported by the record.
  Id. I will disregard any arguments in the Rule 56.1 statements. Pope v. Dircksen & Talleyrand Inc.,
  No. 16-CV-5377,2019 WL 1435882,at *2(E.D.N.Y. Feb. 1,2019), report and recommendation
  adopted, 2019 WL 1441125(E.D.N.Y. Mar. 31,2019).

  The parties' 56.1 submissions are not helpful in determining whether there are material disputes offact.
  By way ofexample only, the parties spend far more time disputing the procedural history of this
  litigation than in developing the chronology of Mr. Gleeson's treatment and death at the NCCC.
  Nevertheless, I have reviewed the entire record, including Mr. Gleeson's medical records, to determine
  the extent to which there are factual disputes.
Department of Justice("DOJ")investigated conditions at the NCCC. {Id.         20-21.) On

September 11, 2000,the DOJ found that the NCCC was deliberately indifferent to its inmates'

medical and mental needs, and that corrections officers at the NCCC had a practice of using

excessive force. {Id. ^ 22.) The DOJ sued Nassau County in this Court on April 22,2002. {Id. H

23.) The parties entered into a settlement agreement the same day, dismissing the case subject to

the County's compliance with certain terms to improve conditions at the NCCC. {Id. ^ 23-25.)

       The settlement agreement included specific policies and programs that the NCCC would

develop and implement to improve inmate health care, including:(i) written medical policies,

procedures, and protocols relating to initial health assessments, sick calls, emergency care, and

medical records {Id. ^ 28);(ii) new inmate health screenings that included the inmates' input

about their medical history, current medication, allergy information, and immunization history

{Id. H 29);(iii) a written chronic care disease management program {Id. ^ 34); and (iv)a written

functional quality improvement program that included self-evaluations, recommendations for

clinical guidelines, and internal peer reviews {Id. ^ 38). To implement the quality improvement

program, the NCCC was required to establish a Quality Improvement Committee("QIC")

chaired by a physician. (ECF No. 74-1,      55-56.) The terms ofthe settlement required the QIC

to have ten monthly meetings each year to "review the status of health care provided to inmates,"

and to report its work to the Sheriff each month. {Id.)

       On May 5, 2008,the parties filed a stipulation to dismiss the case because ofthe NCCC's

substantial compliance with the settlement agreement. {Id. T| 53.) The Honorable Leonard

Wexler "so ordered" the stipulation of dismissal on March 20, 2008. {Id. H 55.)

2. The NCCC's Contract with Armor


       On July 20,2009,the County sought proposals from third-party organizations to provide
medical, behavioral, and dental health care at the NCCC. {Id. ^ 56.) The County's request

specified that bidders must meet the standards of all DOJ settlement agreements. {Id.          57-62.)

        On October 13, 2009,the Armor defendants^ submitted a bid in which they

acknowledged and agreed to meet the standards ofthe settlement agreement, adding that Armor

"had experience complying with DOJ requirements having inherited a situation...in which the

DOJ cited the facility and the former healthcare provider." {Id.       64,67.) A committee that

included representatives from the County's Office of Management and Budget, Department of

Health, Office of Mental Health, the Sheriffs Department, and the County Attorney's Office

evaluated Armor's proposal, and gave it the highest score ofthe six other proposals. {Id.            85-

87.) Armor and the NCCC entered into a proposed contract on March 18, 2011. {Id. ^ 88.)

        Pursuant to the contract, Armor agreed to provide services consistent with the standards

established by the settlement agreement. {Id. ^ 90.) Armor agreed, for example,to "develop and

maintain a chronic care disease management program, consistent with nationally accepted

disease guidelines[,]" {id. f 96), and to "perform medical and mental health intake screenings

within four hours of an inmate's admission to the NCCC." {Id. ^ 93.) The contract also

expressly incorporated the services outlined in Armor's contract proposal {id. H 90), which

included plans to install an electronic medical records system(ECF No. 57-3, Armor Contract

2011-2013("2011 Armor Contract") at 92, 228-31)and a protocol for approving referrals to

offsite specialists {id. at 194-97). In its cost proposal. Armor allocated $78,688 ofthe contract

cost for the installation of the electronic medical records system in the first year ofthe contract.

{Id. at 92.) Armor represented that it emphasized "medical necessity" when it screened requests



^ The Armor defendants are foreign corporations authorized to conduct business in the state of New
  York. (ECF No. 72, Pis.' Counter-Statement in Response to Armor defendants("Pis.' 56.1 (Armor)"^
  5.))
for offsite treatment; according to Armor,its process reduced "unnecessary offsite trips" and

resulted in "substantial savings in security costs and NCCC overhead." {Id. at 194-97.) Under

Armor's protocol, an Armor clinician initiated the process by submitting a specialist's request

form to Armor's Director of Utilization Management and Medical Director of Utilization

Management, both of whom were in Florida. {Id.) The directors reviewed the request to

determine whether it was a "medical necessity" and either approved it or deferred it to be

reevaluated within 30 days. {Id.)

       On April 18,2011,the proposed contract was submitted to the Rules Committee ofthe

Nassau County Legislature for approval. (Pis.' 56.1 (County)T| 106.) Michael Golio,

Commanding Officer ofthe Sheriffs Department's Legal Unit at the NCCC,spoke in favor of

the proposed contract, and highlighted its accountability and high standards of care:"The second

part of this contract is the care standards, and that's why we have the performance indicators, the

performance measurements, and the financial penalties. We don't have anything ofthat sort

currently with [the Nassau University Medical Center].'"^ {Id. 1110.) The Rules Committee

approved the contract and, on May 5,2011,the Nassau County Executive signed the contract

with Armor.(M        112-13.)

       On June 11, 2011,only eleven days after Armor began providing medical care at the

NCCC,an inmate, Roy Nordstrom, died of an acute myocardial infarction. (ECF No. 71-31.)

On September 18,2012,the New York State Commission of Correction's Medical Review

Board^ issued a report addressed to Sheriff Sposato and copied to Edward P. Mangano, who was



 The Nassau University Medical Center provided medical care to inmates at the NCCC before Armor.
 (ECF No. 71-4, Report ofNassau County Comptroller George Maragos("Comptroller Report"), at i.)
^ The Medical Review Board consists of six members appointed by the governor, with the advice and
 consent of the senate. N.Y. Correct. Law § 43(McKinney 2019). Three of the six members must be
 physicians. Id. Among its duties, the Board "investigate[s] and review[s] the cause and circumstances

                                                  5
the Nassau County Executive at the time. The Medical Review Board concluded that Mr.

Nordstrom died as a result of"grossly incompetent" medical care, and issued the following

directive to the Nassau County Executive:

       The Office ofthe Nassau County Executive shall conduct an inquiry into the
       fitness of Armor Correctional Health Services, Inc. as a correctional medical care
       provider in the Nassau County Correctional Center. Specific attention shall be
       directed to Armor's flagrant disregard of New York State Education Law,ofthe
       Rules ofthe Board of Regents, and ofNew York State nursing practice
       regulations, to wit, staffing unsupervised Licensed Practical Nurses at the
       Correctional Center who engaged in nursing practice beyond the scope oftheir
       licensure and in unlawful medical practice, who failed to consult with and refer to
       a physician in a medical emergency, and who failed to hospitalize a critically ill
       patient.

{Id at 9.)

       The County's two-year contract with Armor expired on May 31,2013. (Pis.' 56.1

(County)H 114.) On August 1,2013,the County extended its contract with Armor to run

until May 31, 2015. {Id H 119.)

3. John Gleeson's Medical History

       Mr. Gleeson,40 years old at the time of his death, had a history of hereditary

angioedema. He went to the hospital for swelling beginning in 2002, and was diagnosed with

hereditary angioedema in 2007 or 2008. (ECF No. 57-11, Margaret Gleeson Dep.("M.G.

Dep."), 105:6-16,107:8-11.) Hereditary angioedema, which typically results from a quantitative

or functional deficiency ofthe C1 esterase inhibitor protein, is a disorder that causes recurrent,

severe swelling in the extremities, gastrointestinal tract, face, throat, and airways. (ECF No. 71-

6,H 10.) Left untreated, the airway swelling can lead to asphyxia and death. {Id.)

       Mr. Gleeson took prednisone(a steroid) and Benadryl(an antihistamine)for his



 surrounding the death of any inmate of a correctional facility," and submits a report to the Commission
 of Correction and the administrator ofthe correctional facility. Id. § 47.
angioedema. (M.G. Dep. 123:8-22.) If the swelling moved from his hands to his chest or

neck—which was more serious—Mr. Gleeson went to the emergency room. {Id.) His mother

estimated that he went to the emergency room about ten times for angioedema. {Id. 109:4-10.)

4. John Gleeson's Incarceration and Death at the NCCC

        In May of 2014, Mr. Gleeson was arrested for stealing scrap metal wire. On May 28,

2014, a Nassau County grand jury charged him with burglary in the third degree. (Pis.' 56.1

(County)H 120.) Mr. Gleeson was admitted to the NCCC the following day. May 29, 2014,

where he was held as a pretrial detainee until his death on July 14, 2014. {Id. 1121.);see also

(Pis.' 56.1 (Armor)      4, 9.) In a health assessment on the day he was admitted, Mr. Gleeson

reported asthma as his only significant illness, and that Flexeril(a muscle relaxant) and Percocet

(pain medication) were his only medications.^ (ECF No. 62-1, Armor Medical Records, at 5.)^

Mr. Gleeson did not disclose that he had hereditary angioedema during the assessment.

        On June 10, 2014, Mr. Gleeson filled out a sick call request form, complaining that his

arm was swollen and that he had "some kind of reaction." {Id. at 13.) A nurse visited him that

night and noted on the call form that his swollen arm was "chronic." {Id.) A physician's

assistant("PA")saw Mr. Gleeson the next day; Mr. Gleeson had difficulty breathing, pain and

difficulty swallowing, and swelling in his left shoulder, neck, and throat. {Id. at 29.) The PA

treated Mr. Gleeson with a nebulizer, prednisone, and Benadryl, and noted "R/0 angioedema" on

the urgent care assessment form. {Id.) On a chronic care clinic form completed the same day,

the PA wrote the following in the section for assessing Mr. Gleeson's conditions:"asthma, HTN,



® Mr. Gleeson also disclosed his alcohol and heroin use. {Id.)
^ The parties did not include in their 56.1 statements the details of Mr. Gleeson's treatment in the weeks
  leading up to his death. Accordingly, I have reviewed the handwritten medical records, which are
  difficult to read, and in some cases, completely illegible. The parties did not depose the medical
  personnel who authored the records.
? angioedema." {Id. at 61.)(question mark in the original).

        On June 17,2014, Mr. Gleeson went to the medical unit, complaining of swelling in his

hands, arms,trunk, legs, knees, and other parts of his body. {Id. at 28.) Dr. Sanchez saw him,

and ordered a blood-draw to test for an "autoimmune disease" and the levels of C1 esterase

inhibitor in his blood. {Id.) Mr. Gleeson returned to Dr. Sanchez a week later, on June 24,2014,

so that the doctor could examine swelling in his right upper extremity and to discuss the results

ofthe blood tests. {Id. at 27.) Dr. Sanchez ordered a re-draw ofthe C1 Esterase test—^the

original specimen was not frozen as required by laboratory protocol^—and wrote

"Rheumatology consult" on Mr. Gleeson's progress note. {Id.) On July 1,2014, a PA saw Mr.

Gleeson for an "Urgent Care Assessment" because of swelling on both sides of his neck; once

again, the PA prescribed prednisone and Benadryl. {Id. at 26.) On the assessment form, under

"known medical conditions of[the] patient," the PA listed "asthma, HTN,[and] recurrent

episodes ofedema..."{Id.) A separate note on the form reads "Rheum consult." {Id.)

       Mr. Gleeson spoke frequently with his mother throughout his incarceration. {Id. H 126.)

Although neither ofthem mentioned angioedema specifically, they did discuss his recurring

problems with swelling. {Id.    128-132.) Ms. Gleeson had known of her son's angioedema

diagnosis since 2007(M.G. Dep. 105:6-16,107:8-11), but did not mention the condition in

conversations with her son, never urged him to discuss his condition with doctors, and never

tried to speak with any officials at the NCCC about her son's condition. (Pis.' 56.1 (County)

132, 135);(Pis.' 56.1 (Armor)H 11.) On July 1, 2014, Mr. Gleeson told his mother that his neck

and throat "swelled up again...huge today," and that he had been given Benadryl. (ECF No. 57-

12, CD of Recorded Phone Calls, 710A20JQ,4:36-5:06.) His mother replied,"Why don't they



  ECF No. 57-22,1112.
  send you to the hospital for God's sake?" (Jd.) Mr. Gleeson said that the doctor told him that he

  was "on the list to see a different doctor.... a rheumatologist." {Id.) Ms. Gleeson responded,

 "Ok good,just let them figure it out, let them worry about it."^ (Pis.' 56.1 (County)U 134.)

          On July 14,2014, at 2:40 p.m., Mr. Gleeson complained to Corrections Corporal

  Carmine Accordino that his throat was swollen. (Pis.' 56.1 (County)^ 150.) Corporal

  Accordino relayed Mr. Gleeson's complaint to Nurse James in the medical unit, who responded

  that Mr. Gleeson should fill out a sick call sheet because the unit was busy. {Id.      151-52.) At

  3:00 p.m., Mr. Gleeson complained again about his swollen throat. {Id. ^ 153.) Corporal

  Accordino relayed his message to the medical unit. {Id.) This time. Nurse James directed

  Corporal Accordino to send Mr. Gleeson to the medical unit, where Mr. Gleeson checked in at

  3:10 p.m. {Id. at 1^1153-55.) According to the urgent care assessment form, Mr. Gleeson had

  swelling on his left neck and left hand. (Armor Medical Records at 23.) Under a section ofthe

  form entitled "DX," the diagnosis is listed as"R/0 hereditary angioedema(C1 esterase)." (Id.)

  Mr. Gleeson was again prescribed prednisone and Benadryl. {Id.) He returned to his cell

  between 3:45 and 4:00 p.m. (Pis.' 56.1 (County)H 155.)

          At 8:55 p.m., Mr. Gleeson told Corrections Officer Del Re that his throat was sore and

  that he needed to go to the medical unit. {Id. H 156.) He got to the medical unit at 9:15 p.m.,

  with redness in his throat and swelling of his left tonsil. (Armor Medical Records at 22.) The

  doctor prescribed an antibiotic, and sent Mr. Gleeson back to his cell at about 9:25 p.m. (Pis.'

  56.1 (County)1158.)

          When he returned to his cell, Mr. Gleeson's condition worsened, prompting fellow




'Neither side includes the full details ofthe conversation, nor mentions Mr. Gleeson's reference to the
 rheumatologist.
injnates to yell for help. (ECF No. 74-39, H 4.)'° Fifteen minutes later, at 10:16 p.m., Mr.

Gleeson told Corrections Officer Rubeanau that he could not breathe. (Pis.' 56.1 (County)^

159.) Officer Rubeanau saw that Mr. Gleeson had a significantly swollen throat and trouble

breathing, and notified the medical unit of his condition.^' (Jd.        160-61.) Corrections Officer

Cavanaugh escorted Mr. Gleeson to the medical unit, and Dr. Sanchez and R.N. Qui examined

him at 10:20 p.m. {Id. at KK 163-64.) The progress note from that night states that Mr. Gleeson

had a past medical history of"asthma, hives, angioedema, and HTN." (Armor Medical Records

at 24.)

          The Armor medical team believed that Mr. Gleeson was suffering from an exacerbation

of asthma, and gave him albuterol with a nebulizer. {Id.) Minutes into the treatment, Mr.

Gleeson stood up, said that he could not breathe, and collapsed. {Id. at 63.) The Armor medical

staff administered an EpiPen, directed Officer Cavanaugh to call 911, and initiated CPR

treatment until the EMT arrived fifteen minutes later, at approximately 10:45 p.m. {Id. at 62.)

The paramedics tried to intubate Mr. Gleeson twice, but were unsuccessful. {Id.) At 10:56 p.m.,

the paramedics took Mr. Gleeson to Nassau University Medical Center, where he died at

approximately 11:20 p.m. (Pis.' 56.1 (County)            167-69.)

5. County Response.

          The day after Mr. Gleeson died, July 15, Dr. Marylyn Martin-Naar, an Armor medical

director, filled out a death summary report. (Armor Medical Records at 65.) Dr. Martin-Naar



  The County defendants challenge the declaration of Morgan Smith, another inmate, as inadmissible
  hearsay. (ECF No. 80-1, § F.) Rule 56(c)(4)ofthe Federal Rules of Civil Procedure permits the Court
  to consider a declaration on summary judgment if it is made on personal knowledge and includes facts
  that would be admissible in evidence. While some of the statements in the Smith declaration may be
  inadmissible hearsay, the statement that he and other inmates were yelling for help is not offered for the
  truth of its content, but simply as evidence that the inmates called for help.
"According to Mr. Smith, Mr. Gleeson's neck was "two times its normal size." (ECF No. 74-39,f 4.)
                                                    10
wrote that Mr. Gleeson had three diagnoses, including "R/0 Acquired Angioedema." (Jd.) Dr.

Martin-Naar also noted that Mr. Gleeson's treatment plan included prednisone and Benadryl, and

that "next steps" included referrals to a rheumatologist and allergist to address the patient's

"history ofrecurrent swelling of body parts." (Jd.) In her initial findings, Dr. Martin-Naar wrote

"low esterase inhibitor level" and that the "impression was R/0 acquired angioedema." (Id. at

66.)

       On October 31,2014,the Nassau County Office of the Medical Examiner determined

that Mr. Gleeson died from cardiorespiratory arrest due to laryngeal edema and angioedema.

(Pis.' 56.1 (County)1[ 174.) A year later, on September 15, 2015, the Commissioner ofthe New

York State Commission of Corrections, Dr. Phyllis Harrison-Ross, published a final report ofthe

Medical Review Board's investigation into Mr. Gleeson's death.          {Id. H 175.) The report is

addressed to Sheriff Sposato, and copied to Norma L. Gonsalves, the Presiding Officer ofthe

Nassau County Legislature at the time. {See ECF No. 57-22, New York State Commission of

Correction's Final Report: In the Matter ofthe Death of John Gleeson("NYSCOC Report").)

The Board's investigation included interviews with medical and prison personnel, and a review

ofthe relevant medical records. {Id.) The Board was highly critical ofthe way that the Armor

medical staff treated Mr. Gleeson:


       Gleeson had a history of Hereditary Angioedema that went unrecognized,
       misdiagnosed, and improperly treated by the medical providers from
       Armor Inc. The Medical Review Board has found that Armor Inc.'s



 In their reply to the plaintiffs' 56.1 counter-statement, the County defendants make a general challenge
 to the admissibility ofsome ofthe plaintiffs' evidence, but do not make a specific objection to the
 NYSCOC reports. In any event,the NYSCOC reports are admissible as public records under Federal
 Rule of Evidence 803(8)(A)(iii) because they contain factual findings from a legally authorized
 investigation, and the defendants have not suggested that the reports lack trustworthiness. See Moses v.
 Westchester County Department ofCorrection^ No. lO-CV-9468, 2017 WL 4386362, at *10-11
 (S.D.NY. Sept. 29,2017).



                                                   11
        delivery of healthcare in this matter was incompetent and deficient due to
        a lack of adequate protocol, lack of coordination, lack of effective
        communication, and deficient medical knowledge by the physicians and
        midlevel clinicians. This was compounded by a healthcare record that was
        unorganized, incomplete, and in selected sections illegible. The Medical
        Review Board finds that Armor Inc., in its contracted locations in New
        York State, has engaged in a pattem ofinadequate and neglectful medical
        care and questions their ability to meet and provide for the healthcare
        needs ofjail inmates. Had John Gleeson been provided with competent
        medical care by Armor Inc. in a timely manner, been properly referred to a
        specialist, received a correct diagnosis, and received proper medical
        treatment, his death may have been prevented.

{Id. 11.)

        The Board was especially critical ofthe Armor medical staffs failure to refer Mr.

Gleeson to a specialist, once it became clear that its treatments were ineffective:

       After four separate clinical encounters with unresolved angioedema with
       an unknown etiology and refractory to provided treatment, a referral to a
       specialist(Rheumatologist) should have been of highest priority. The
       Medical Review Board finds that the medical providers of Armor Inc. at
       the NCCC lacked the clinical knowledge to recognize that Gleeson was
       symptomatic of Hereditary Angioedema and continued him on an
       ineffective course oftreatment including antihistamines and steroids.
       Hereditary Angioedema will not respond to therapy including steroids and
       antihistamines...Had Gleeson been appropriately referred to a specialist,
       received a correct diagnosis, and received the proper treatment, his
       terminal event may have been prevented.

{Id. H 13.)

        The Boeird ended the report with specific recommendations:

       • that Armor establish an organized and uniform health record system for inmate health
              and mental care;

       • that Armor utilize a system that assigns a single case manager for each inmate's care;
              and


       • that Armor conduct a quality review ofthe care it gave Mr. Gleeson, with particular
         focus on "[w]hy a referral to a specialist(rheumatology) was not expedited for
         Gleeson...?""[w]hy medical staff did not consider an immediate transfer to a hospital
         for Gleeson after repeated complaints ofedema...?" and "[w]hy medical providers
         failed to recognize that the prescribed medications would be ineffective, failed to
         obtain an accurate C1 Esterase reading...and failed to recognize current medications
                                                 12
             may actually be trigger mechanism?"

{Id. at 7-8.)


        The Board also directed the Nassau County Legislature to investigate whether Armor was

fit to serve as a correctional medical care provider, with "[s]pecific attention...to Armor's pattern

offailing to properly manage patients' chronic medical needs, failing to maintain proper and

orgmized patient records, and failing to provide hospitalization for patients when clinically

indicated." {Id.)

        Nevertheless, in mid-2015,the County entered into another two-year contract extension

with Armor,from June 1,2015,to May 31, 2017. (Pis.' 56.1 (County)H 211.)

        On October 17, 2016,the Nassau County Office ofthe Comptroller issued a review of

Armor's and the County's performance under the contract. (ECF No. 71-4, Comptroller

Report.)'^ The Comptroller found that Armor's manual records system was inadequate,

inefficient, and error prone, that it had high nursing and doctor turnover, and that it failed to

document required background and reference checks. {Id. at ii.) The Comptroller underscored

the Medical Review Board's finding that Armor was responsible for five inmate deaths at the

NCCC from 2011 to 2015,and the Board's direction in the last three reports that Armor pay

"specific attention" to its "pattem offailing to properly manage patients' chronic medical

needs..." {Id. at 20-26.) The Comptroller recommended that Armor computerize its records and

"strengthen its quality control process to assure medical forms are completed thoroughly and are

signed, dated and legible." {Id. at ii.) The Comptroller also recommended that Armor "take




  None ofthe defendants challenge the admissibility ofthe Comptroller Report. The County defendants
  argue that I should disregard the Comptroller Report because it was "created in 2016 and has no bearing
  on the death ofthe decedent..." (ECF No. 80-1,§ F.) I address this argument in section I.b.iv of this
  Opinion.

                                                   13
immediate steps to hire and retain a quality medical staff." {Id.)

        The Comptroller also found that the NCCC "failed to provide adequate oversight to

ensure that Armor was in compliance with its contract with the County." {Id.) The NCCC did

not have a medical professional on staff to oversee Armor despite the contractual agreement for a

Health Care Administrator, who was to "oversee administration and monitor compliance with

this agreement on behalf of the County[.]" {Id. at 8-9)(quoting 2011 Armor Contract at 12.) The

Sheriffs Department designated a registered nurse as the Health Contract Administrator; the

nurse left in August of2013, after which the position remained vacant until 2016.'"* {Id.)

Moreover, New York State Correction Law required that the Board of Supervisors of Nassau

County appoint a "reputable physician authorized to practice medicine as physician" to the

NCCC. {Id.)(citing N.Y. Correct. Law § 501 (McKinney 2019).) The "County Physician," like

the Health Contractor Administrator, was to oversee "Armor's work and the medical care

provided to the Correctional Center's patients." {Id.) The NCCC did not have a County

Physician at any point during the Armor contract. {Id.) The contract also required Armor to

submit monthly reports to the Health Contract Administrator measuring the quality and quantity

of its services. (2011 Armor Contract § 4.) The Assistant Attomey General's affirmation,(ECF

No. 71-17), discussed below,found that Armor's reports did not include data on approximately

half ofthe twenty-four indicators required by the contract, including medical sick call statistics,

mental health statistics, and initial assessment statistics. {Id. ^ 33.)

       Because of its lack of oversight, the NCCC failed "to assess performance indicators and


 In a letter responding to the Comptroller's report. Sheriff Sposato noted that an Interim Health Contract
 Administrator had been appointed in 2016, and that the Sheriffs Department had published ajob
 announcement for a permanent replacement. (Comptroller Report at 53.) The Comptroller's views
 were unchanged:"[we] reiterate that this position was vacant from 2011 to 2016 and reemphasize the
 importance of having a medical professional on site at the Correctional Center to oversee the medical
 care provided by the contractor." {Id. at 59.)

                                                   14
assess associated penalties as provided for in the contract[.]"(Comptroller Report at ii.) Indeed,

the County assessed no penalties on Armor during the contract period—despite negotiating for

27 different performance indicators and several tiers of penalties. {Id. at 16-17.) Most critically,

the County did not fine Armor $155,000(the highest penalty provided for in the contract) for its

failure to achieve NCCHC accreditation.          Instead, the County waived the requirement, without

seeking the County Executive's approval. {Id. at 16.)

        In 2016, the State of New York sued Armor, alleging that it had provided substandard

medical care to inmates at the NCCC and the Niagara County Jail.'^ People v. Armor

Correctional Health Medical Services, Index No. 450835/2016. The parties eventually settled

the case, and Armor agreed "not to bid on or enter into any contract with any municipality in

New York State for the provision ofjail health services" for a three-year period. (ECF No. 80-3,

II13.) Dorothea Caldwell-Brown, an Assistant Attorney General, submitted the results of her

investigation in a sworn affirmation.^^ (ECF No. 71-17, Affirmation of Assistant Attorney

General Dorothea Caldwell-Brown("AAG Affirmation").) The investigation "revealed that

Armor did not meet its contractual obligations, as evidenced by its inadequate self-auditing and

continuous quality improvement processes, deficient sick call, deficient medical and mental

health services, inadequate referrals to specialists, failure to maintain accurate and complete


  The National Commission on Correction Health Care("NCCHC")establishes nationally recognized
  standards and benchmarks. (Comptroller Report at n. 27.)
  1 take judicial notice ofthe lawsuit filed in state court. See Liberty Mut. Ins. Co. v. Rotches Pork
  Packers, Inc., 969 F.2d 1384, 1388(2d Cir. 1992).
"The County defendants object to the admissibility ofthe affirmation because the settlement agreement
 provides that it is "not intended for use by any third party in any other action or proceedingf.]"(ECF
 No.80 at 8)(quoting ECF No. 80-3,^ 10). The affirmation is admissible as a public record under
 Federal Rule of Evidence 803(8)(A)(iii) because it contains factual findings from a legally authorized
 investigation, and the defendants have not suggested that it lacks trustworthiness. See Bradford Trust
 Co. V. Merrill Lynch,805 F.2d 49, 54-55(2d Cir. 1986)(FBI reports prepared for related criminal
 action fall under the public records hearsay objection).

                                                     15
medical records and inadequate staffing." {Id. H 11.) According to the affirmation, the Medical

Review Board had found that five deaths between 2011 and 2015 at the NCCC,including Mr.

Gleeson's, involved "egregious lapses in medical care." (Id. ^ 9.)

        The affirmation cited Mr. Gleeson's death as emblematic of Armor's "clear reluctance to

send inmates for outside specialty care even when the inmates' medical condition cries out for

attention often as assessed by Armor's own clinicians at NCCC." {Id.        150-162.) According

to the affirmation, Armor's medical records demonstrated that "an Armor clinician referred [Mr.

Gleeson] to a rheumatologist on two separate occasions" but that"Armor never ensured that the

rheumatologist referral actually take place." {Id. at ^ 162.) Armor's self-audits, the investigation

found, reflected "a consistent pattern ofinappropriate and failed practices relating to referrals to

off-site specialists," including frequent failures to render a decision to deny or approve the

request. {Id. atH^ 153-57.)

       The County paid Armor $49.7 million from June 1,2011 through December 31,2015.

(Comptroller Report at i.) In March of2016, the County issued a new RFP for medical services

at the NCCC. {Id.)

                                      LEGAL STANDARD


       Summary judgment is appropriate only ifthe parties' submissions, including deposition

transcripts, affidavits, or other documentation, show that there is"no genuine dispute as to any

material fact," and the movant is "entitled to judgment as a matter oflaw." Fed. R. Civ. P. 56(a);

see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242,247-48 (1986). The movant has the

burden ofshowing the absence of any genuine dispute as to a material fact. McLee v. Chrysler

Corp., 109 F.3d 130,134(2d Cir. 1997)(citation omitted). A fact is "material" when it "might

affect the outcome ofthe suit under the governing law," and an issue offact is "genuine" if"the



                                                 16
evidence is such that a reasonable jury could return a verdict for the nonmoving party." Barlow

V. Male Geneva Police Officer Who Arrested Me on Jan. 2005,434 F. App'x 22,25(2d Cir.

2011)(internal citations omitted). Once the moving party has met its burden, the party opposing

summaryjudgment must identify specific facts and affirmative evidence that contradict those

offered by the moving party to demonstrate that there is a genuine issue for trial. Ethelberth v.

Choice Sec. Co., 91 F. Supp. 3d 339, 349(E.D.N.Y. 2015)(citing Celotex Corp. v, Catrett, All

U.S. 317,324(1986)).

                                          DISCUSSION


  I.   The Plaintiffs' Section 1983 Claim


        To prevail on a Section 1983 claim, a plaintiff must establish that a person acting under

color of state law deprived him of a federal right. Thomas v. Roach, 165 F.3d 137, 142(2d Cir.

1999)(citing 42 U.S.C. § 1983). A municipality is subject to liability for damages under Section

1983 for the unconstitutional acts of its employees "where...the action that is alleged to be

unconstitutional implements or executes a policy statement, ordinance, regulation, or decision

officially adopted and promulgated by [the municipality's] officers." See Monell v. Dep 7 ofSoc.

Servs., 436 U.S. 658,690(1978).

       The essence ofthe plaintiffs' claims is that Mr. Gleeson died as a result of deliberate

indifference on the part of medical staff and prison officials at the NCCC,and that the

defendants are liable for Mr. Gleeson's death because they had a policy or custom of delivering

inadequate healthcare to NCCC inmates, which caused Mr. Gleeson's death. In seeking

summary judgment,the defendants argue that the NCCC medical staff and prison officials were

not deliberately indifferent to Mr. Gleeson's health. They say that they cannot be held liable

even if Mr. Gleeson's death resulted from deliberate indifference because there was no policy or



                                                17
custom to provide inadequate healthcare,

           a. Deliberate Indifference

       "To establish a constitutional claim arising out ofinadequate medical care, an inmate

must prove that prison or jail officials were deliberately indifferent to his serious medical needs."

Gomez v. County ofWestchester,649 Fed. Appx. 93,95(2d Cir. 2016)(citing Smith v.

Carpenter, 316 F.3d 178, 183(2d Cir. 2003)). A pretrial detainee's claims ofinadequate

medical care are governed by the Due Process Clause ofthe Fourteenth Amendment,rather than

the Cruel and Unusual Punishments Clause ofthe Eighth Amendment. See generally Darnell v.

Pineiro, 849 F.3d 17, 29(2d Cir. 2017)(citation omitted); lancovangelo v. Correctional Medical

Care, Inc., 624 Fed. Appx. 10, 12(2d Cir. 2015)(citation omitted).

       Under the Fourteenth Amendment,a plaintiffs claim for deliberate indifference to a

serious medical need is analyzed under a two-part test. "First, the alleged deprivation of

adequate medical care must be 'sufficiently serious.'" Grimmet v. Corizon Med. Asssocs. of

N.Y., No. 15-CV-7351,2017 WL 2274485, at *3(S.D.N.Y. May 24,2017)(quoting Spavone v.

N.Y. State Dep't ofCorr. Servs., 719 F.3d 127, 138(2d Cir. 2013)). "Second,the defendant must

have acted with deliberate indifference, or a 'sufficiently culpable state of mind.'" Id.(quoting

Chance v. Armstrong, 143 F.3d 698,702(2d Cir. 1998)).

                   i. Sufficientlv Serious Deprivation

       I first decide whether the Mr. Gleeson experienced a medical deprivation that was

"sufficiently serious." There must be an actual "deprivation of adequate medical care," that is, a

failure by prison officials "to take reasonable measures" in response to a medical condition.

Salahuddin v. Goord,467 F.3d 263, 279-80(2d Cir. 2006)(quoting Farmer v. Brennan, 511

U.S. 825, 844-47(1994)). Second,the deprivation must be "sufficiently serious." Id. at 280.



                                                 18
Because "the objective component ofan Eighth Amendment[or Fourteenth Amendment] claim

is necessarily contextual and fact specific, the serious medical need inquiry must be tailored to

the specific circumstances ofeach case." Smith v. Carpenter, 316 F.3d 178, 185(2d Cir. 2003)

(internal quotation marks and citation omitted). If the unreasonable medical care "is a failure to

provide any treatment for an inmate's medical condition, courts examine whether the underlying

medical condition is sufficiently serious," Salahuddin,463 F.3d at 280, such as the existence of

"a condition of urgency, one that may produce death, degeneration, or extreme pain." Arriaga v.

Gage,No. 16-CV-1628,2018 WL 1750320, at *6(S.D.N.Y. Apr. 6,2018)(quoting Hill v.

Curcione,657 F.3d 116,122(2d Cir. 2011)(citation omitted)). If a plaintiff alleges that the

prison provided inadequate care—rather than a failure to provide any treatment—^the inquiry

focuses on "the particular risk of harm faced by a prisoner due to the challenged deprivation of

care, rather than the severity ofthe prisoner's underlying medical condition, considered in the

abstract[.]" Smith, 316 F.3d at 185 (citing Chance v. Armstrong, 143 F.3d 398, 702-03(2d Cir.

1998)).

       The defendants do not dispute that Mr. Gleeson suffered from a serious illness—

hereditary angioedema—^which causes recurrent attacks of severe swelling in the extremities,

gastrointestinal tract, face, and airways. The disorder can be fatal when left untreated,

particuleirly if the swelling has spread to the patient's neck and airway. Although the record does

not show that Mr. Gleeson alerted the medical staff that he had hereditary angioedema, he made

frequent complaints of his symptoms—including recurrent swelling and shortness of breath—^to

the medical staff. In four visits to the medical unit, Mr. Gleeson's symptoms of hereditary

angioedema were progressively more serious, but the staff gave him the same treatment—a

steroid and an antihistamine. Moreover, although the records reflect that medical personnel



                                                19
thought he should see a rheumatologist, Mr. Gleeson never saw a rheumatologist or any

specialist. The New York State Commission of Corrections concluded that this treatment was

plainly inadequate, criticizing Armor for continuing Mr. Gleeson on an "ineffective course of

treatment including antihistamines and steroids" when "a referral to a specialist

(Rheumatologist) should have been of highest priority." (NYSCOC Final Report, H 13.)

        In my view,the plaintiffs have raised a triable issue of material fact about whether

medical officials at the NCCC responded adequately to Mr. Gleeson's serious medical needs.

See Johnson v. Wright, 234 F. Supp. 2d 352, 360(S.D.N.Y. 2002)("The fact that a plaintiff

received regular medical care does not preclude a finding of deliberate indifference where the

course oftreatment was largely ineffective and the defendant declined to do anything more to

attempt to improve the plaintiffs situation.")(quotation marks and citations omitted),

                    ii. Sufficientlv Culpable State of Mind

        The second element of a Fourteenth Amendment claim for inadequate medical care is

that the defendant acted with "deliberate indifference" to the inmate's medical care. Salahuddin,

467 F.3d at 280(citation omitted). In Darnell v. Pineiro, 849 F.3d 17, 32-36(2d Cir. 2017),the

Second Circuit held that a pretrial detainee need not demonstrate subjective awareness on the

part of the official in a condition-of-confinement case. Since Darnell, district courts in this

circuit have held that a pretrial detainee in a medical inadequacy case may establish deliberate

indifference objectively.     See Richardson v. Correctional Medical Care, Inc., No. 17-CV-

0420,2018 WL 1580316, at *4(N.D.N.Y. Mar. 28,2018)(collecting cases); Lloyd v. City of


  Before the Second Circuit's decision in Darnell, a pretrial detainee had to prove that the defendant
  official was subjectively aware ofthe harms associated with the constitutional deprivation. In Darnell,
  the Second Circuit changed the culpability standard for conditions-of-confinement cases in light ofthe
  Supreme Court's decision in Kingsley v. Hendrickson, 135 S. Ct. 2466(2015), which applied an
  objective standard for excessive force claims brought by pretrial detainees under the Fourteenth
  Amendment. Darnell, 849 F.3d at 35.

                                                   20
New York, 246 F. Supp. 3d 704, 718-19(S.D.N.Y. Mar. 31,2017)("After Darnell, deliberate

indifference is now defined objectively...rather than ask whether the charged official knew of

and disregarded an excessive risk to inmate health or safety, courts are to instead determine

whether the official knew, or should have known that his or her conduct posed an excessive risk

to health or safety.")(quotation marks and citation omitted). A pretrial detainee suing for

deliberate indifference under the Fourteenth Amendment,is "required to show only that the

prison official acted with objective recklessness, or that the defendant 'knew or should have

known' that 'an excessive risk to health or safety' would result." Grimmet,2017 WL 2274485,

at *4(quoting Darnell, 849, F.3d at 35). "As before, however, more than negligence is required

to hold a defendant liable for violating" the Fourteenth Amendment. Id.

       The plaintiffs have raised a triable issue of material fact about whether the medical

officials knew or should have known about Mr. Gleeson's angioedema and the risks it posed to

his health. Although Mr. Gleeson did not disclose that he had angioedema during his initial

health assessment, doctors suspected almost immediately that angioedema was responsible for

his swelling episodes. In fact, a physician's assistant noted angioedema as a possible diagnosis

after Mr. Gleeson's first interaction with the medical staff. (Armor Medical Records at 61.)

After his second visit to the medical unit. Dr. Sanchez ordered blood tests to measure Mr.

Gleeson's levels ofthe C1 esterase inhibitor, a protein responsible for hereditary angioedema.

{Id. at 27-28.) On the day of his death, Mr. Gleeson reported to the medical unit twice with neck

swelling and redness in his throat; doctors again noted the possibility of hereditary angioedema,

but sent him back to his cell with the same ineffective treatment of steroids and antihistamines.

{Id. at 23.) According to the progress note from that day, Mr. Gleeson had a past medical history

of"asthma, hives, angioedema, and HTN." {Id. at 24.) Given their suspicions of hereditary



                                                21
angioedema,the doctors knew,or should have known,that Mr. Gleeson's symptoms were

indicative ofa potentially fatal condition. A reasonable jury could find that their failure to act

amounted to deliberate indifference.

           b. Parties Responsiblefor the Deliberate Indifference

       The "personal involvement of defendants in alleged constitutional deprivations is a

prerequisite to an award of damages under § 1983." Wright v. Smithy 21 F.3d 496,501 (2d Cir.

1994)(citations omitted). However, a municipal government, or a private entity acting under

color of state law, Bektic-Marrero v. Goldberg, 850 F. Supp. 2d 418,432(S.D.N.Y. 2012), can

be liable for the unconstitutional acts ofits employees if the plaintiff can prove the existence of a

municipal policy or custom that caused the constitutional violation. Monell,436 U.S. at 690-91.

       The only individuals named by the plaintiffs are "John Does 1-10"—corrections officers

at the NCCC(ECF No. 1 ^ 52),"John and Jane Does 11-20"—^physicians, nurses, physician's

assistants, and nurse practitioners employed by Armor {Id. 53), and Sheriff Michael J. Sposato.

The plaintiffs assert Monell liability against the County of Nassau, the NCCC,the Nassau

County Sheriffs Department, Armor Correctional Health Services, Inc., and Armor Correctional

Health Services ofNew York.


       The Armor defendants argue that the plaintiffs cannot sustain a Section 1983 action

against "John Doe" and "Jane Doe" defendants at this point in the case. The County defendants

argue that the claims against Sheriff Sposato should be dismissed because the complaint does not

include sufficient allegations about his personal involvement in the constitutional violation. The

County defendants also argue that the Court should dismiss claims against the NCCC and the

Sheriffs Department because both are non-suable, administrative arms ofthe County ofNassau.

Finally, all defendants argue that they cannot be held liable for Mr. Gleeson's death because the



                                                 22
plaintiffs have not demonstrated the existence of a policy or practice that caused the

constitutional violation.


                    i. John Doe and Jane Doe Defendants

       The defendants move for summary judgment as to the Section 1983 claims against the

John Doe and Jane Doe defendants because they have not been identified, and any effort to name

them now as defendants would be time-barred. The plaintiffs respond that the identities ofthe

specific employees who personally inflicted the constitutional injuries are "irrelevant" because

the entity defendants are responsible pursuant to MonelL (ECF No. 73 at 4.) In other words,the

plaintiffs do not intend to press their claims against the individual doctors, nurses, corrections

officers, and other staff at the NCCC responsible for Mr. Gleeson's constitutional injuries.

       On January 17, 2017, Magistrate Judge Arlene R. Lindsay set a February 23, 2017

deadline for any request to join additional parties or amend the pleadings. Nevertheless, even

though they learned the identities ofrelevant coimty and Armor employees through document

discovery,{see, e.g.. Armor Medical Records), the plaintiffs have not sought to amend the

complaint to name the "John Doe" corrections officers or the "John and Jane Doe" employees of

Armor.


       The applicable statute of limitations period in New York is three years for a Section 1983

action. Smith v. Campbell, 782 F.3d 93,100(2d Cir. 2015)(citation omitted), and the statute of

limitations begins to run once the plaintiff knows of the injury on which its claim is based. See

Cornwell v. Robinson, 23 F.3d 694,703(2d Cir. 1994). The plaintiffs learned of Mr. Gleeson's

death on July 14, 2014. Because substituting a named party for a John Doe defendant does not

"relate back" to the complaint under Rule 15(c)(3), Sepulveda v. City ofNew York, No.01-CV-

3117,2003 WL 22052870, at *2(S.D.N.Y. Sept. 2, 2003),the plaintiffs' Section 1983 claims



                                                 23
against the "John Doe" and "Jane Doe" defendants are dismissed as time-barred. See, e.g..

 Vineyard v. County ofNassau,329 F. Supp. 2d 364, 369-60(E.D.N.Y. 2004); Cantave v. New

York City Police Officers, No.09-CV-2226, 2011 WL 1239895, at *8(E.D.N.Y. Mar 28, 2011).

                    ii. Sheriff Michael J. Snosato

       The defendants argue that the plaintiffs cannot sue Sheriff Sposato in his individual

capacity because the complaint includes no allegations that Sheriff Sposato was personally

involved in the constitutional deprivation. The plaintiffs respond that the record reveals

numerous examples of Sheriff Sposato's personal involvement in failing to supervise Armor's

performance. The question for the Court is whether the plaintiffs have raised a triable issue of

fact about Sheriff Sposato's personal involvement in the constitutional violations.

       A supervisory official will not be found liable under Section 1983 simply by virtue of his

"high position of authority." Villafane v. Sposato, No. 16-CV-3674, 2017 WL 4179855, at *12,

(S.D.N.Y. Aug. 22,2017){(\uo\mg Al-Jundi v. Estate ofRockefeller, 885 F.2d 1060,1065(2d

Cir. 1989)), report and recommendation adopted, 2017 WL 4157220(E.D.N.Y. Sept. 15,2017).

Rather, a plaintiff in a Section 1983 action must show that the supervisor was personally

involved in a constitutional violation by either: (1)directly participating in the violation;(2)

failing to remedy the wrong after it comes to his attention;(3)creating a policy or custom under

which unconstitutional practices occur, or allowing the continuation of such custom and policy;

(4)being grossly negligent in supervising subordinates who committed the wrongful acts; or(5)

failing to act on information indicating that unconstitutional acts are occurring. See Colon v.

Coughlin,58 F.3d 865,873(2d Cir. 1995).'^


  See generally Rameyv. Perez, No. 13-CV-00017, 2014 WL 407097, at *4(S.D.N.Y. Jan. 31, 2014)
 ("There has been considerable division among the district courts ofthe Second Circuit as to whether
 Iqbal abrogates several factors of the Colon test and ifso to what extent....Colon remains the standard
 in this Circuit for deciding whether personal involvement by supervisory officials is sufficiently alleged

                                                   24
        While there is no evidence that Sheriff Sposato participated directly in the violation

(factor one), or was alerted to Mr. Gleeson's ongoing mistreatment and failed to intervene (factor

two), there are issues offact precluding summary judgment as to Sheriff Sposato's personal

involvement under the third, fourth, and fifth factors. Indeed, as Sheriff, he was entrusted with

supervisory responsibility for Armor. For example,the four final reports from the NYSCOC in

the record are addressed to Sheriff Sposato, and each faults Armor for egregiously inadequate

care. Sheriff Sposato received one report, before Mr. Gleeson's death, in which the Commission

found that Armor"was grossly incompetent," and recommended that the Nassau County

Executive "conduct an inquiry into the fitness of Armor...as a correctional medical care

provider." (ECF No. 71-31, at 9.) Furthermore, the Sheriffs Department—headed by Sheriff

Sposato—did not appoint a doctor to be the Health Contract Administrator from 2011 to 2016,

and the nurse who held the position left in 2013; the Sheriffs Department left the position

completely vacant until 2016, when it appointed an interim HCA and published job postings for

a permanent position. Finally, the contract required that Sheriff Sposato receive written reports

from the Quality Improvement Committee. The Attorney General's investigation found that

these reports failed to include data on approximately half ofthe twenty-four indicators required

by the contract.

       A reasonable jury could find that Sheriff Sposato should have known about the risk of

constitutional violations because he received the report questioning Armor's fitness as a medical

care provider.^® Villafane, 2017 WL 4179855, at *14(to establish personal involvement under


 in the context ofthe Eighth Amendment.").
  The AAG affirmation references three other deaths—before Mr. Gleeson's—^where the Medical
 Review Board found that Armor was responsible for egregious lapses in medical care. (AAG
 Affirmation ^ 9.) These findings support the conclusion that Sheriff Sposato should have known about
 the risk of constitutional violations, a question that is ultimately for a jury.

                                                 25
the fourth factor,"a plaintiff must demonstrate that the defendant knew or should have known

that there was a high degree of risk that his subordinates would behave inappropriately...but

either deliberately or recklessly disregarded that risk by failing to take action that a reasonable

supervisor would find necessary to prevent such a risk...") A reasonable jury could also find

that, in the aftermath ofthe NYSCOC report. Sheriff Sposato's failure to designate a Health

Contract Administrator, or otherwise monitor or discipline Armor medical personnel through the

tools available to him from the contract, allowed Armor's practice of inadequate medical care to

continue unabated. Accordingly, the motion for summary judgment as to Sheriff Sposato in his

personal capacity is denied.^^

                   iii. NCCC and NCSD


       It is well established that neither the Nassau County Correction Center nor the Nassau

County Sheriffs Department are suable entities. See Joseph v. Nassau Cty. Corr. Ctr., No. 12-

CV-4414,2013 WL 1702162, at *3(E.D.N.Y. Apr. 19,2013)(collecting cases). Rather, they

are administrative arms of Nassau County without a separate legal identity from the County.

Campbell v. Sposato, 15-CV-1958,2015 WL 9267222, at *5(E.D.N.Y. Nov. 17, 2015)

(interpreting the Nassau County Charter), report and recommendation adopted, 2015 WL

9273951 (E.D.N.Y. Dec. 16,2015). Accordingly, I grant sununary judgment in favor of the

NCCC and NCSD,and dismiss them from this action.



 The plaintiffs also have sued Sheriff Sposato in his official capacity. "[A]n official-capacity suit is, in
 all respects other than name,to be treated as a suit against the [governmental] entity." Kentucky v.
 Graham,473 U.S. 159, 166(1985)."[TJhus, within the Second Circuit, where a plaintiff names both
 the municipal entity and an official in his or her official capacity, district courts have consistently
 dismissed the official capacity claims as redundant." Stancati v. County ofNassau, No. 14-CV-2694,
 2015 WL 1529859, at *2(E.D.N.Y. Mar. 31,2015)(quotation marks and citation omitted). A suit
 against Sheriff Sposato in his official capacity will be treated and analyzed as a suit against Nassau
 County, and the claim against Michael J. Sposato as Sheriff of Nassau County is dismissed as
 duplicative and redundant.


                                                    26
                  iv. Armor


        As noted above, a prerequisite to recovery under Section 1983 "is that the alleged

constitutional violation be committed by one acting under color oflaw." Bektic-Marrero, 850 F.

Supp. 2d at 426 (citing West v. Atkins, 487 U.S. 42,48-50(1988)). "[T]he under-color-of-state-

law element of§ 1983 excludes from its reach merely private conduct, no matter how

discriminatory or wrongful." American Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40,50(1999)

(citations and intemal quotation marks omitted).

       The parties agree that the Armor defendants "are considered to be state

officials...[djespite being privately owned and operated entities[.]"(ECF No.60-5, Armor Defs.'

Br. at 9); see also Ryan v. County ofNassau, No. 12-CV-5343,2016 WL 11500151, at *7

(E.D.N.Y. Mar. 31,2016)("Since Armor was hired to fulfill the state's constitutional obligation

to provide necessary medical care for its inmates, the Court finds that it was a state actor that can

be sued pursuant to Section 1983.")(citations and intemal quotation marks omitted). "Although

the Supreme Court's interpretation of§ 1983 in Monell applied to municipal government and not

to private entities acting under color of state law, case law has extended the Monell doctrine to

private § 1983 defendants acting under color of state law." Dilworth v. Goldberg, No. 10-CV-

2224,2011 WL 3501869, at *24(S.D.N.Y. July 28, 2011), report and recommendation adopted,

2011 WL 4526555(S.D.N.Y. Sept. 30,2011). Therefore, a private entity acting under color of

state law will be liable for the constitutional violations of its employees ifthey resulted from the

entity's policies or customs. Id.

       A plaintiff may satisfy the "policy or custom" requirement by establishing "(1)a formal

policy;(2)action taken or decisions made by policymakers that caused the violation;(3)a

practice so persistent and widespread that it constitutes a 'custom or usage;' or(4)a failure to



                                                 27
properly train or supervise [entity] employees." Byvalets v. New York City Hons. Autk, No. 16-

CV-6785,2017 WL 7793638, at *14(E.D.N.Y. July 28, 2017), report and recommendation

adopted^ 2018 WL 1067732(E.D.N.Y. Feb. 23, 2018)(citing White v. City ofN.Y.,206 F. Supp.

3d 920,937(S.D.N.Y. 2016)(citation omitted)). The plaintiffs posit the existence of both a

formal policy and informal practices at Armor.

        For the formal policy, the plaintiffs point to Armor's requirement that an inmate could

see a specialist or visit a hospital only after an official in Armor's Florida corporate offices

approved the referral, in writing, and within thirty days ofthe request. According to the

plaintiffs, Mr. Gleeson died while those necessary referrals were pending approval. (ECF No.

73, Pis.' 0pp. Br. at 11)("[Dr. Sanchez] made the request on two separate occasions for the

decedent's referral to a rheumatologist, both well-before John Gleeson's death. The referral

never happened."). Under the plaintiffs' theory. Armor's referral policy prevented Mr. Gleeson

from receiving adequate medical care and resulted in his death.

        It is undisputed that Armor followed a protocol that required clinicians at the NCCC to

submit referral requests to Armor directors in Florida. The record also shows that Armor

clinicians noted in medical records that Mr. Gleeson should see a rheumatologist for his

recurrent swelling. Mr. Gleeson himself believed that he was"on the list to see a different

doctor.... a rheumatologist." (ECF No. 57-12, 4:36-5:06.) It is not clear from the medical

records whether doctors or PAs made a specific referral for Mr. Gleeson to see a rheumatologist;

that is due in large part to the fact that the records are illegible. Certainly, there are multiple

references to both hereditary angioedema and rheumatologists in the medical records. Drawing

all reasonable inferences in favor ofthe plaintiffs, I find that there is a triable issue offact as to

whether Armor's referral request policy prevented Mr. Gleeson from seeing a rheumatologist.



                                                  28
and caused his death.^^ Furthermore, a reasonable jury could find that Armor's woefully

deficient record-keeping and its failure to install an electronic medical records system

contributed to Armor's failure to ensure that the rheumatologist referral actually took place.^^

        The plaintiffs also argue that Armor had informal practices and customs that caused Mr.

Gleeson's inadequate medical treatment. To prove the third Monell kind ofliability—custom or

usage—^the plaintiff must establish a longstanding practice or custom which constitutes standard

operating procedure. Jett v. Dallas Independent School Dist., 491 U.S. 701,737(1989). The

policy must be "so manifest as to imply the constructive acquiescence of senior policy-making

officials." Byvalets, 2017 WL 7793638, at *16(quoting                   v. N.Y.C. Police Dep't, 971

F.2d 864,871 (2d Cir. 1992)). In other words, the relevant practice must be "so widespread as to

have the force of law." Board ofCounty Comm 'rs. v. Brown,520 U.S. 397,404(1997)

(citations omitted).

        The thrust ofthe plaintiffs' argument is that the Armor defendants had a widespread and

well-settled custom of providing inadequate medical care to prison inmates. Judges have defined

"widespread" to mean that the unconstitutional acts in question are "common or prevalent

throughout the [entity]" and "well-settled" to mean that the unconstitutional acts "have achieved

permanent, or close to permanent, status." Fowler v. City ofNew York, No. 13-CV-2372, 2019

WL 1368994, at *14(E.D.N.Y. Mar. 26,2019)(quoting Davis v. City ofNew York, 228 F. Supp.

2d 327, 346(S.D.N.Y. 2002)). "There is no 'magic number' of instances of unconstitutional




^^There is substantial evidence in the record that Mr. Gleeson would not have died if he had been seen by
  a rheumatologist. (ECF No. 71-6 ^ 22; NYCOC Report ^ 13("Had Gleeson been appropriately referred
  to a specialist, received a correct diagnosis, and received the proper treatment, his terminal event may
  have been prevented.")).
  Armor's proposed electronic medical records system, which it did not implement, could,for example,
  generate reports of"[pjatients' pending consultations with specialists." (2011 Armor Contract at 231.)

                                                   29
conduct that will suffice to permit the inference of a broader [entity] policy ofcustom." Id

(citations and internal quotations omitted).

       The Comptroller report, AAG affirmation, and NYSCOC reports about the treatment of

inmates Kevin Brown(EOF No. 71-30), Roy Nordstrom(EOF No. 71-31), and Antonio

Marinaccio(EOF No. 71-32)detail Armor's "egregious lapses in medical care" and its "pattern"

ofinadequate care. Accordingly, the plaintiffs have raised a genuine issue of material fact as to

whether the Armor defendants have a widespread and well-settled custom of providing

inadequate medical care to prison inmates See Pipitone v. City ofNew York, 57 F. Supp. 3d 173,

191 (E.D.N.Y. 2014)("[T]he Mollen Report provides powerful evidence that there was a custom

and practice within the police department of tolerating corruption to avoid bad publicity. It

characterizes this custom as persistent, widespread, and emanating from top commanders,

including the police commissioner. The Mollen Report thus provides evidence that is sufficient

to allow ajury to conclude that the supervisory and disciplinary failures described therein

constituted a municipal policy for Monell purposes and that the City's handling ofthe Eppolito

matter was reflective ofthat policy.")(citations omitted).

       The cases in which other courts in this Circuit rejected the findings of a government

report as evidence ofa policy or practice involved events that were too far removed from the

plaintiffs' case to be probative of a then-existing policy or practice. See, e.g. Moses,2017 WL

4386362, at *12(DOJ report analyzing excessive force incidents from 2006 to 2007 is "too

disconnected in time and personnel to plausible allege a policy, practice, or custom extant in

2000 so as to affect [the plaintiff]."); Rodriguez v. City ofWestchester, No. 15-CV-9626,2017

WL 118027, at *7(S.D.N.Y. Jan. 11, 2017)(DOJ report written more than six years before the

events in question occurred, and involving different third-party contractors, was "too stale, and



                                                30
too disconnected in personnel, to plausibly allege a policy, practice, or custom extant in 2014 so

as to affect [the plaintiff]."); Melvin v. County ofWestchester, No. 14-CV-2995,2016 WL

1254394, at *15(S.D.N.Y. Mar. 29,2016)(DOJ letter was too remote in time because it was

written more than four years before the events in question and involved a different third-party

contractor).

        This case is different. The Comptroller's report and the AAG's affirmation detail the

same kinds ofinadequate medical care, the same party(Armor),and the same time frame(2011

to 2014), as the events alleged by the plaintiffs. In fact, the AAG affirmation cited Mr.

Gleeson's death as emblematic ofa subset of Armor's inadequate medical care. Accordingly,

the reports are sufficient to create a jury question regarding whether Armor had a custom of

providing inadequate medical care that resulted in Mr. Gleeson's death.

                    V. Nassau Countv


        The County argues as a threshold matter that it cannot be held liable for any inadequate

medical care on the part ofthe Armor medical staff because the Armor medical team "made all

the treatment decisions" as the "exclusive medical provider ofthe NCCC." (ECF No.80 at 2.)

Municipalities cannot shield themselves from liability by delegating inmate medical care to

third-party, private entities. See Gil v. Vogilano, 131 F. Supp. 2d 486,493(S.D.N.Y. 2001)

("[A] municipality's duty to provide medical care to inmates is non-delegable and is not

absolved by contracting with a third party to provide care.")(citations omitted). However,that

does not mean that the County is automatically liable for Armor's inadequate medical care. Only

a few courts in this district have held that respondeat superior is a viable theory of liability in

cases involving the failure to provide adequate medical care. See e.g. Covington v. Westchester

County Jail, No. 96-CV-7551, 1998 WL 26190, at *2-3(S.D.N.Y. Jan. 26,1998); McNeil v.



                                                  31
Correctional Medical Care, Inc., No. 18-CV-0894, 2019 WL 4415528, at *10(N.D.N.Y. Sept.

16, 2019). These courts ioWo'w Ancata v. Prison Health Servs. Inc., 769 F.2d 700(11th Cir.

1985), a decision that has not been adopted in this Circuit. I will follow the majority view that

there is no respondeat superior liability for municipalities under Section 1983—including for

inadequate medical care cases involving private vendors—and that the plaintiffs must identify a

"policy" or "custom" to impose liability on a municipality.

       Accordingly, as with the Armor defendants, the plaintiffs must identify a "policy" or

"custom" that caused Mr. Gleeson's injury in order to impose liability on Nassau County. The

plaintiffs are entitled to establish a "policy" or "custom" through one ofthe four methods set

forth above. Here,the plaintiffs argue that the County failed to supervise Armor.^"^

       A failure to supervise "may constitute an official policy or custom if the failure amounts

to 'deliberate indifference' to the rights of those with whom the city employees interact." Wray

V. City ofNew York,490 F.3d 189,195-96(2d Cir. 2007)(quoting City ofCanton v. Harris,489

U.S. 378,388(1989)). To prevail on this theory, the plaintiffs must demonstrate that "the

policymaker was aware of a subordinate's unconstitutional actions, and consciously chose to

ignore them, effectively ratifying the actions." Amnesty America v. Town of West Hartford, 361

F.3d 113,126(2004)(citation omitted). "Thus, where a policymaking official exhibits

deliberate indifference to constitutional deprivations caused by subordinates, such that the

official's inaction constitutes a 'deliberate choice,' that acquiescence 'may be properly thought




 The plaintiffs also argue that the County's approval and renewal of its contract with Armor constitutes
 an official policy. (ECF No. 70 at 22.) A decision adopted by a municipal body is, of course, an
 officially promulgated policy for the purposes of Monell liability. Monell,436 U.S. at 690. But the
 County's approval ofthe Armor contract is too far removed from Mr. Gleeson's treatment to support
 the requisite causal connection. Pipitone, SI F. Supp. 3d at 194("Municipalities can only be liable
 under § 1983 when they are a 'moving force' behind the constitutional deprivation.")(citing
 V. Graham,473 U.S. 159, 166(1985)).

                                                  32
of as a city policy or custom that is actionable under § 1983." Id. (quoting City ofCanton,489

U.S. at 388).

       To prove such deliberate indifference,"the plaintiff must show that the need for more or

better supervision to protect against constitutional violations was obvious...An obvious need

may be demonstrated through proof ofrepeated complaints ofcivil rights violations; deliberate

indifference may be inferred ifthe complaints are followed by no meaningful attempt on the part

ofthe municipality to investigate or to forestall further incidents." Vann v. City ofNew York, 72

F.3d 1040,1049(2d Cir. 1995)(internal citation omitted).

       The plaintiffs argue that the County's failure to address the "rash ofinmate deaths at the

NCCC since 2011" evinces deliberate indifference. (EOF No. 70 at 26.) The plaintiffs point to

the NYSCOC reports, which were addressed to Sheriff Sposato and the Presiding Officer ofthe

Nassau County Legislature, as evidence of policymakers' notice of recurring constitutional

violations. The County responds that they were not on notice of Armor's inadequate treatment

because the Comptroller's report and the AAG's affirmation were issued at least two years after

Mr. Gleeson's death. This defense is not persuasive. The plaintiffs do not argue that those

reports put the County on notice of a pattem ofinadequate health care at the NCCC. Rather,

they argue that the NYSCOC reports provided the requisite notice, and that the Comptroller's

report and the AAG's affirmation confirm the existence of repeated past issues involving Armor

that the County knew of and ignored.

       The record includes one report issued before Mr. Gleeson's death—In the Matter ofthe

Death ofRoy Nordstrom(ECF No. 71-31)—that faults Armor for an egregious lapse in medical

care. The report is addressed to Sheriff Sposato and copied to Edward P. Mangano, who was

then the Nassau County Executive. The Medical Review Board concluded that Armor provided



                                               33
"grossly incompetent" care that contributed to the Mr. Nordstrom's death from acute myocardial

infarction. The Board issued the following directive to the Nassau County Executive:

        The Office ofthe Nassau County Executive shall conduct an inquiry into the
        fitness of Armor Correctional Health Services, Inc. as a correctional medical care
        provider in the Nassau County Correctional Center. Specific attention shall be
        directed to Armor's flagrant disregard of New York State Education Law,ofthe
        Rules ofthe Board of Regents, and ofNew York State nursing practice
        regulations, to wit, staffing unsupervised Licensed Practical Nurses at the
        Correctional Center who engaged in nursing practice beyond the scope oftheir
        licensure and in unlawful medical practice, who failed to consult with and refer to
        a physician in a medical emergency, and who failed to hospitalize a critically ill
        patient.

(ECFNo.71-31,at9.)

        A reasonable jury could find that the report about Mr. Nordstrom alerted Nassau County,

through its policymakers Sheriff Sposato and Nassau County Executive Mangano,to a

potentially serious problem of unconstitutional conduct, such that the need for supervision was

"obvious." See also Cash v. County ofErie,654 F.3d 324(2d Cir. 2011)(based on a single

prior incident of sexual contact between a prisoner and prison guards, ajury could reasonably

conclude that the municipality was on notice that its policies in that area were inadequate);

Carter v. Broome County, No. 16-CV-422, 2019 WL 3938088, at *9(N.D.N.Y. Aug. 21, 2019)

("[SJummary judgment on a plaintiffs Monell claim is inappropriate if a fact-finder could find

systemic and gross deficiencies in staffing, facilities, equipment, or procedures in a detention

center's medical care system and that a policy-making official knows about them and fails to

correct them.")(citation and quotation marks omitted). Rather than address the obvious need




  The AAG affirmation references three other deaths, before Mr. Gleeson's, in which the Medical
  Review Board found that Armor engaged in egregious lapses in medical care. (AAG Affirmation f 9.)
  These repeated findings of civil rights violations buttress the conclusion that by the time of Mr.
  Gleeson's detention,the County had notice of serious problems of unconstitutional conduct requiring
  better supervision.


                                                 34
for closer supervision, the County scaled back its oversight. For example, the County left the

Health Contractor Administrator position vacant beginning in August 2013, and assessed no

penalties on Armor for contract violations, including Armor's failure to achieve NCCHC

accreditation. The Comptroller found that the County "failed to provide adequate oversight to

ensure that Armor was in compliance with its contract with the County." (Comptroller Report at

ii.) The plaintiffs have raised a genuine issue of material fact as to whether these failures to

supervise Armor amount to deliberate indifference to the rights ofinmates at the NCCC.

 11.   The Plaintiffs' State Law Claims


           a. Wrongful Death

       The Armor defendants' motion for summary judgment on the plaintiffs' wrongful death

claim is denied. As discussed above, there are genuine issues of material fact as to whether the

Armor medical staff acted v^th "deliberate indifference," which is a standard akin to objective

recklessness. Grimmet, 2017 WL 2274485, at *4(quoting Darnelf 849 F.3d at 35). Further,

under New York law,"an employer will be vicariously liable for the acts of his employee when

these acts are within the general scope of his employment, while engaged in the master's

business, and with a view to the furtherance of that business and the master's interest." Medley

V. City ofNew York, No. 94-CV-3708, 1998 WL 938731, at *3(E.D.N.Y. Dec. 3, 1998)(citation

omitted). Accordingly, summary judgment cannot be entered in favor of the Armor defendants

because there are triable issues offact as to whether the Armor employees acted negligently, and

in the scope oftheir employment, in causing Mr. Gleeson's death. See Chong v. N.YC. Transit

Auth., 83 A.D.2d 546, 547(N.Y. App. Div. 1981)(elements of wrongful death claim include:(1)

death of a human being,(2)negligence of a defendant causing death,(3)survival of distributees

suffering pecuniary loss because ofthe death, and (4)appointment of a personal representative of



                                                 35
the decedent).

        The County defendants' motion for summary judgment on the plaintiffs' wrongful death

claim is also denied. Under New York law, an entity or hospital may be vicariously liable for the

negligence ofindependent contractors in certain circumstances based on a theory of"agency or

control in fact, or apparent or ostensible agency." See Garofolo v. State, 135 A.D.Sd 1108, 1109

(N.Y. App. Div. 2016)(citations omitted). The "ostensible agency" theory imposes vicarious

liability on an entity defendant for the negligence ofan independent contractor doctor "when an

inmate has reasonably relied upon the appearance ofthe doctor's authority created by the words

or conduct of[the entity]." Id. The availability of the theory depends on "whether the plaintiff

could have reasonably believed, based upon all ofthe surrounding circumstances, that the

treating physician was provided by the defendant or was otherwise acting on the defendant's

behalf." M at 1110 (alteration omitted)(quoting Soltis v. State ofNew York, 172 A.D.2d 919,

920(N.Y. App. Div. 1991)).

        Here, the Armor medical stafftreated Mr. Gleeson in the prison facility on multiple

occasions. A reasonable jury could find that Mr. Gleeson could have reasonably believed that

the County employed the-Armor medical staff. Compare Soltis, 172 A.D.2d at 920(the fact that

the plaintiff was treated at the state facility, with the assistance of state officials, precluded

summary judgment as to the state's vicarious liability for the negligence ofthe independent

contractor), with Garofolo, 135 A.D.3d at 1110(the plaintiff could not reasonably believe that

the doctors were employed by the prison because the plaintiffs treatments "took place outside of

the prison without the involvement of any prison employees.") Accordingly, summary judgment

is denied.


             b. Intentional Infliction ofEmotional Distress



                                                   36
        Intentional infliction of emotional distress has four elements: "(i) extreme and outrageous

conduct;(ii) intent to cause, or disregard of a substantial probability of causing, severe emotional

distress;(iii) a causal connection between the conduct and injury; and (iv)severe emotional

distress." Greenaway v. Cty. ofNassau,97 F. Supp. 3d 225, 239-40(E.D.N.Y. 2015)

(quoting Howell v. N.Y. Post Co., Inc., 81 N.Y.2d 115 (1993)). The "extreme and outrageous

conduct" must"go beyond all possible bounds of decency" and be "atrocious, and utterly

intolerable in a civilized community." Greenaway,97 F. Supp. 3d at 239-40 (citations omitted).

The tort "may be invoked only as a last resort, to provide relief in those circumstances where

traditional theories ofrecovery do not." Salmon v. Blesser, 802 F.3d 249,256(2d Cir. 2015)

(intemal citation and quotation marks omitted).

        Even drawing all inferences in the plaintiffs' favor, the record does not sustain an

intentional infliction of emotional distress claim. There is no evidence about the mindset ofthe


defendants or their employees, in part because the plaintiffs did not depose them. Furthermore,

no reasonable juror would find that the evidence on this record establishes conduct "so

outrageous in character, and so extreme in degree, as to go beyond all possible bounds of

decency." See Chanko v. Am. Broad. Cos. Inc., 27 N.Y.3d 46,56(2016). As discussed above,

there is a triable issue offact as to whether the defendants acted with deliberate indifference or


negligently. These traditional claims may provide relief at trial; accordingly, the plaintiffs' claim

for intentional infliction of emotional distress is dismissed.^^

III.    Damages

        The Armor defendants make three damages-related arguments in their motion for


  Even if the plaintiffs could sustain the intentional infliction of emotional distress claim, it would be
  dismissed as to the County defendants. See J.H. v. Bratton, 248 F. Supp. 3d 401,416 n.10(E.D.N.Y.
  2017)("It is well settled that public policy bars claims sounding in intentional infliction ofemotional
  distress against a government entity.")(quoting Lauer v. City ofN.Y., 240 A.D.2d 543(N.Y. 1997)).

                                                     37
summary judgment. First, they claim that the plaintiffs cannot sustain a claim for attorneys' fees

under 42 U.S.C. § 1988 because the plaintiffs "cannot be a prevailing party on any ofthe civil

rights claims set forth in this litigation." (ECF No. 60-5, at 15.) As discussed above, the

plaintiffs' civil rights claims will be tried before a jury. Accordingly, dismissing the plaintiffs'

request for attorneys' fees is premature.

       Second,the defendants claim that the plaintiffs cannot recover pecuniary losses beyond

funeral expenses in connection with their wrongful death claims. Damages in a wrongful death

action are limited to compensation for "pecunieiry loss," which is defined as "the economic value

ofthe decedent to each distributee at the time decedent died," and includes "loss ofincome and

financial support, loss of household services, loss of parental guidance, as well as funeral

expenses and medical expenses incidental to death." Milczarski v. Walaszek, 108 A.D.3d 1190

(App. Div. 2013)(internal citations omitted). "To recover on their wrongful death claims,

plaintiffs must present an evidentiary basis for a reasonable expectation of pecuniary loss from

decedent's death." Datskow v. Teledyne Continental Motors Aircraft Products, 807 F. Supp.

941,945(W.D.N.Y. 1992)(quoting Public Administrator ofKings County v. U.S. Fleet Leasing

ofNew York, Inc., 159 A.D.2d 331, 332(N.Y. 1990)). Generally,"because it is difficult to

provide direct evidence of wrongful death damages,the calculation of pecuniary loss is a matter

resting squarely within the province ofthe jury." Milczarski, 108 A.D.3d at 1190(quoting

Parilis V. Feinstein,49 N.Y.2d 984,985 (1980)).

       The plaintiffs have raised an issue of triable fact as to whether the plaintiffs have a

reasonable expectation of pecuniary loss from Mr. Gleeson's death that exceed funeral expenses.

First, the plaintiffs established that Mr. Gleeson provided household services to his parents, ex-

wife, and children. {See, e.g., M.G. Dep. 21:8-13; ECF No.61-5, 326:6-12.) Second,the



                                                 38
plaintiffs established that Mr. Gleeson provided financial support to his children pursuant to a

divorce judgment, although he was in arrears at the time of his death, as well as contributions for

vacations, holiday gifts, back to school clothing, sports equipment, and sports team fees. (ECF

No.61-5, 317:3-319:19.) Finally, the plaintiffs established that Mr. Gleeson had a relationship

with his children. (M.G. Dep. 298:11-20.) In light ofthese facts, I will not find as a matter of

law that the plaintiffs have suffered no pecuniary losses apart from fimeral expenses. See, e.g.

Ryan,2016 WL 11500151, at *8("Although the record concerning potential pecuniary loss is

quite limited, the Court cannot find as a matter oflaw that Plaintiff suffered no pecuniary injury

beyond the recovery of Ryan's funeral expenses.")

       Third, the Armor defendants claim that they cannot be sued for punitive damages. Courts

have held that entities acting under color of state law "are not afforded the same immunities from

liability as are available to the municipality." Phelan ex rel. Phelan v. Torres, No.04-CV-3538,

2005 WL 4655382, at *16(E.D.N.Y. Sept. 20, 2005)^^ (non-for-profit corporation under contract

with a municipality cannot be shielded fi*om punitive damages). Punitive damages may be

awarded only when the plaintiff has demonstrated that the defendants' conduct was "motivated

by evil motive or intent, or when it involves reckless or callous indifference to the federally

protected rights of others." Smith v. Wade,461 U.S. 30, 56(1983). Nevertheless,"[gjenerally,

the issue of whether to award punitive damages is an issue for the jury to decide based on an

evaluation of plaintiffs proofof'sufficiently serious misconduct.'" Phelan, 2005 WL 4655382,

at *15 (citation omitted). Accordingly, the Armor defendants can be sued for punitive damages,

and their motion for summary judgment on the issue of punitive damages is dismissed.

                                         CONCLUSION



  The Honorable Edward Korman adopted the report and recommendation in an unpublished order on
 November 28, 2005.

                                                 39
       The Court grants summary judgment for Defendants "John Does 1-10,""John and Jane

Does 11-20," the Nassau County Correctional Center, the Nassau County Sheriffs Department,

and Michael J. Sposato in his official capacity as Sheriff of Nassau County, and dismisses them

from the case. The defendants' motion for summary judgment on the intentional infliction of

emotional distress claim is also granted as to all remaining defendants. The Court denies

summary judgment to Sheriff Sposato in his individual capacity, Nassau County, and Armor on

all remaining claims.




SO ORDERED.


                                                      s/Ann M. Donnelly
                                                    Ann M. Donnelly
                                                    United States District Judge
Dated: Brooklyn, New York
       September 30,2019




                                               40
